PER CURIAM:
Michael H. Robinson appeals the district court’s order granting the Defendant’s motion for summary judgment in his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Robinson v. Iredell County Sheriffs Dep’t, No. 5:09-cv-00131-RLV-DCK, 2011 WL 5974535 (W.D.N.C. Nov. 29, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.